Citation Nr: 1541436	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-27 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran served on active duty from June 1959 to February 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is attributed to his in-service acoustic trauma.
 
2. The Veteran's tinnitus is attributed to his in-service acoustic trauma.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service. 38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).
 
2. Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. 
 § 3.303(a). For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Such chronic diseases, including sensorineural hearing loss and tinnitus, may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran asserts entitlement to bilateral hearing loss and tinnitus on the basis that he was a jet aircraft mechanic and was exposed to loud noise from jet engines during service. His service separation form, his DD-214, indicates that his military occupational specialty (MOS) was aircraft mechanic. The Veteran is competent to report the circumstances of his service, including exposure to noise and job duties dealing with aircraft maintenance, and there is no evidence that he is not credible in this regard. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). The Board thus concedes acoustic trauma in the present appeal.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of bilateral hearing loss or tinnitus. However, he demonstrated a downward shift in his bilateral hearing acuity from the time of enlistment to the time of separation from service. On VA examination in August 2010, he presented with tinnitus and bilateral hearing loss that meets the VA requirements for consideration as a disability, as he demonstrated hearing acuity of 40 decibels or more in at least one of the specified frequencies, bilaterally. 38 C.F.R. § 3.385. The examiner considered the Veteran's in-service and post-service occupational noise exposure and determined that while the Veteran had normal hearing during service, the significant downward shift bilaterally is representative of the effects of military noise exposure. Thus, the examiner opines that the Veteran's bilateral hearing loss, at least in part, is due to in-service acoustic trauma. 

In addition, the Veteran has herein been granted service connected for his bilateral hearing loss based on acoustic trauma in service. The Board notes that "an associated hearing loss is usually present" with tinnitus. THE MERCK MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems. Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss. Id. "High frequency tinnitus usually accompanies [noise-induced] hearing loss." THE MERCK MANUAL, Sec. 7, Ch. 85, Inner Ear. The Board thus finds no basis upon which not to grant the Veteran service connection for tinnitus.

After resolving all reasonable doubt in the Veteran's favor, the Board finds that his current bilateral hearing loss and tinnitus are related to his in-service acoustic trauma. The Veteran has current diagnoses of bilateral hearing loss and tinnitus, and there is of record a sufficient medical opinion attributing such to his in-service acoustic trauma. Service connection for bilateral hearing loss and tinnitus is warranted. The appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


